IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 01-40898
                          Conference Calendar



DENNIS MITCHELL KADLEC,

                                           Plaintiff-Appellant,

versus

ROY TONY GARCIA, Warden, Coffield
Unit; UNIDENTIFIED MALONE, Sergeant,
Coffield Unit; UNIDENTIFIED HUDSON, Correctional
Officer, Coffield Unit; UNIDENTIFIED RANDALL,
Correctional Officer, Coffield Unit; UNIDENTIFIED
MALICHI, Correctional Officer, Coffield Unit,

                                           Defendants-Appellees.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:00-CV-688
                         - - - - - - - - - -
                          December 12, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Dennis Mitchell Kadlec, Texas prisoner # 791082, appeals

from the district court’s dismissal without prejudice of his 42

U.S.C. § 1983 complaint for failure to exhaust administrative

remedies.   Kadlec has failed to brief this issue, as he has

provided neither argument nor authorities to show that the

district court erred in dismissing his suit.     See Yohey v.

Collins, 985 F.2d 222, 225 (5th Cir. 1993); Fed. R. App. P.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-40898
                                  -2-

28(a)(9).    The appeal is without arguable merit and is thus

frivolous.    See Howard v. King, 707 F.2d 215, 220 (5th Cir.

1983).   Because this appeal lacks merit, it is DISMISSED.        See

5th Cir. R. 42.2.

     This dismissal of Kadlec’s appeal as frivolous counts as a

“strike” for the purposes of 28 U.S.C. § 1915(g).       See Adepegba

v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996).    Additionally,

Kadlec garnered one “strike” when a previous 42 U.S.C. § 1983

suit was dismissed by the district court as frivolous.      See

Kadlec v. Garcia, No. 01-40455 (5th Cir., July 30, 2001).       Kadlec

also garnered one “strike” when a previous 42 U.S.C. § 1983 suit

was dismissed by the district court as frivolous and for failure

to state a claim.    See Kadlec v. Officer Hanes, No. 6:00-CV-435

(E.D. Tex., Jan. 8, 2001).     Kadlec thus has at least three

“strikes.”    Accordingly, Kadlec is BARRED from proceeding IFP in

any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.     See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; THREE-STRIKES BAR IMPOSED.